Davison, J.
This was a proceeding commenced before a Justice of the Peace, under “ An act concerning the unlawful detention of lands, and the recovery thereof.” “Approved May 19, 1852.” See 2 R. S., p. 490. Smoyer was the plaintiff below, and Cable the defendant. Before the justice, the defendant obtained a judgment, and the plaintiff appealed. In the Common Pleas, to which the cause was taken by appeal, there was a verdict for the plaintiff. Motion for a new trial denied, and judgment.
The record shows that this cause was tried on the 19th of September, 1860, and that the Court, on that day, upon its refusal to grant a new trial, granted defendant leave to file his bill of exceptions within ninety days. There are, in form, two bills of exceptions set out in the transcript, but they appear to have been filed on the 1st of January, 1861. This was not within the time prescribed by the order of the Court, and the bills are, therefore, no part of the record. Simonton v. Plank Road Co., 12 Ind. 380. Howard v. Burke, 14 Ind. 35. Peck v. Vankirk, 15 Id. 154. Maffit v. Pollard, at the present term. As the assignments of error are all based upon the supposed bills of *203exceptions, and they not being properly in the record, there is, of course, nothing before us.
Henry M. Graham, for the appellant.
Per Curiam.
The judgment is affirmed, with costs.